Title: James Madison to Bernard Peyton, 29 March 1826
From: Madison, James
To: Peyton, Bernard


                        
                            
                                Dr. Sir
                            
                                
                                    
                                
                                Mar. 29. 1826
                            
                        
                        Waggoner Aleck will deliver 2 Hhs Tobo which will be followed by others as fast as they can be made ready.
                            The quality of the Tobo. is considered as good, tho’ a little pinched in its size by dry weather. This is less the case
                            with a part of the crop—
                        I leave to your own judgmt. as heretofore the times of sale requesting only, at the instance of my 2
                            Overseers, that the prices, may be respectively annexed to the Hhds. as numbered.
                        I inclose a list of a few Articles for the return of the Waggon.
                        
                            
                                
                            
                        
                    